DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered as follows:
Applicant argues that the claim objection to claim 1 should not be maintained in view of the amendments. This argument is persuasive in view of the amendments. Therefore, the objection is not maintained.
Applicant argues that the 35 USC 102 rejection to the independent claims should not be maintained in view of "the cited references fail to disclose or render obvious at least "based on a service being requested from another electronic apparatus of other electronic apparatuses connected through the network, identify operations required to perform the tasks required by the service being requested based on the information of tasks required by each type of service and the operations necessary in performing the tasks," and "based on the information on the operations performable by the plurality of robots, identify a robot capable of sequentially performing the identified operations from among the plurality of robots according to an operation sequence of the identified operations," as presently claimed.” However, a new ground of rejection is below in view of the amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Look (US 20170050321 A1).
Regarding claim 1, Look teaches An electronic apparatus; comprising: (Fig.1A [0020] users 110-114 on user devices, e.g., personal computer, tablet, mobile device, or smartphone)
a storage storing information of tasks required by each type of service (Claim 14 one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising Claim 15 determining a plurality of tasks associated with the service request), operations necessary in performing the tasks (Claim 16 identifying a particular registered robot from the plurality of registered robots to perform a particular task of the plurality of tasks based on capabilities of the particular registered robot) and information on a plurality of robots connected to a network and the operations performable by each robot; (Claim 15 assigning the plurality of tasks among the one or more registered robots based on the published robot profiles)
a communicator connected to the network; and (Fig. 1A network 122, [0024] The robot manager 102 includes a service engine 116 that receives service requests from users on multiple user devices across a data communication network 122.)
a processor configured to: ([0021] FIG. 1B shows an example computer system used to implement a robot manager 102. The robot manager 102 executes on one or more physical machines, e.g., physical machine 124, that have an operating environment, e.g., operating environment 132. A physical machine includes physical hardware, for example, a processor (CPU) 126)
based on a service being requested from another electronic apparatus of other electronic apparatuses connected through the network (Fig. 1A network 122,  [0024] The robot manager 102 includes a service engine 116 that receives service requests from users on multiple user devices across a data communication network 122.), identify operations required to perform the tasks required by the service being requested based on the information of the tasks required by each type of service and the operations necessary in performing the tasks, ([0025] a service request includes instructions relating to one or more tasks for one or more robots. For example, the service request can be a request to clean a user's clothes. The instructions relating to one or more tasks, for example, to clean a user's clothes can include sending a robot to pick up the user's clothes and delivering the clothes to a particular location, washing the clothes, ironing the clothes, folding the clothes, and delivering the clothes back to the user's residence. The service request can include additional information. The additional information can be constraint information or task information.)
based on the information on the operations performable by the plurality of robots ([0025] a service request includes instructions relating to one or more tasks for one or more robots. Constraint information can include information describing temporal constraints or physical constraints. Temporal constraints can restrict performance of the task to a specific time or window of time. Physical constraints can specify external restrictions that affect performance of the service request, such as weather, traffic, legal regulations, or other restraints that restrict physical performance of the service request.), identify a robot capable of sequentially performing the identified operations from among the plurality of robots according to an operation sequence of the identified operations,  ([0011] The tasks included in the service request can be divided among different robots that each have a different set of capabilities and can be performed either sequentially or concurrently [0046] The system selects the one or more registered robots by matching the capabilities, location, and performance information including rating information of the registered robots to the service information. In particular, the system assigns the tasks associated with the service request among the one or more selected registered robots using the robot profile. That is, the system identifies a particular registered robot to perform a particular task associated with the service request based on the capabilities of the particular registered robot, the particular robot's availability, and current workflow of tasks. The system schedules a particular registered robot to perform a particular task by updating the robot profile of the particular registered robot and communicating the task and execution time of the particular task of the particular registered robot.)
provide the requested service by sequentially transmitting a control instruction for performing the identified operations to the identified robot through the communicator, ([0043] a service request can be a request to ship a package from a warehouse in California to a buyer in the District of Columbia, and the system can determine that a first robot drone has to fly a package from California to Colorado and transfer the package to a second robot drone because the first robot drone does not have sufficient fuel to fly to the District of Columbia. The service information to the first robot can include travel speed information, location of the second robot drone, and surrounding flight information that can be provided by other robots in the community. Then, the system can determine that the second robot drone must transfer the package to a third robot drone that drives the package to the purchaser when the second robot drone reaches Ohio because no drones are permitted to fly in restricted airspace that surrounds the District of Columbia. The service information to the second robot can include flight restriction and airspace information, and the service information to the third robot can include the destination location.)
transmit a request for verifying whether a first operation is performed by the first robot to the other electronic apparatus, and ([0044] a service request can be a request to assemble heavy machinery. The system can determine that a first robot has to order a part that is unavailable. The service information can include inventory information including the number of available parts for each part that makes up the machinery. The system can then determine that a second robot can proceed with assembly when the part is received.)
based on a verification instruction on performing of the first operation being received from the other electronic apparatus, transmit a control instruction on performing of a second operation among the identified operations to the second robot, ([0044] The system can then determine that a second robot can proceed with assembly when the part is received. The service information can include, for example, assembly instructions. Finally, the system can have a third robot check the assembled machinery to ensure the machinery is assembled correctly after the second robot is finished. The service information to the third robot can include, for example, quality control information.)
wherein the identified robot includes a first robot and a second robot.  (Fig. 1 A robots 104-108)
Regarding claim 2, Look teaches The electronic apparatus of claim 1, further comprising: 
a storage comprising tasks necessary for each type of service (Claim 14 one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising Claim 15 determining a plurality of tasks associated with the service request), operations required for performing a task (Claim 16 identifying a particular registered robot from the plurality of registered robots to perform a particular task of the plurality of tasks based on capabilities of the particular registered robot), and operation information of a robot connected to the network and performable by the robot, (Claim 15 assigning the plurality of tasks among the one or more registered robots based on the published robot profiles)
wherein the processor is further configured to: ([0021] FIG. 1B shows an example computer system used to implement a robot manager 102. The robot manager 102 executes on one or more physical machines, e.g., physical machine 124, that have an operating environment, e.g., operating environment 132. A physical machine includes physical hardware, for example, a processor (CPU) 126)
search for one or more robots capable of performing an operation necessary in performing a task corresponding to the requested service, and ([0005] The method can include determining a plurality of tasks associated with the service request and assigning the plurality of tasks among the one or more selected registered robots based on the published robot profiles. The assigning can include identifying a particular registered robot from the plurality of registered robots to perform a particular task of the plurality of tasks based on (i) capabilities of the particular registered robot)
transmit a control instruction, to the searched for one or more robots, for a series of operations to be performed sequentially, the operations necessary to perform the task.  ([0011] The tasks included in the service request can be divided among different robots that each have a different set of capabilities and can be performed either sequentially or concurrently.)
Regarding claim 3, Look teaches The electronic apparatus of claim 2, wherein the processor is further configured to, based on receiving operation information from a robot connected to the network, add the received operation information to the storage.   (Claim 14 one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising Claim 15 determining a plurality of tasks associated with the service request Claim 15 assigning the plurality of tasks among the one or more registered robots based on the published robot profiles [0022] The robot manager 102 uses the profile database 120 to store and maintain information about each robot, e.g., robots 104-108, in a robot profile and each user, e.g., users 110-114.)
Regarding claim 5, Look teaches The electronic apparatus of claim 2, wherein the processor is further configured to, based on a plurality of services being requested through the communicator, schedule a work time of the robot taking into consideration tasks required in each service and operations included in a relevant task.   (Fig. 2A [0033] The workflow schedule 214 includes information describing the scheduled tasks. [0046] the system identifies a particular registered robot to perform a particular task associated with the service request based on the capabilities of the particular registered robot, the particular robot's availability, and current workflow of tasks.)
Regarding claim 6, Look teaches The electronic apparatus of claim 2, wherein the processor is further configured to: ([0021] FIG. 1B shows an example computer system used to implement a robot manager 102. The robot manager 102 executes on one or more physical machines, e.g., physical machine 124, that have an operating environment, e.g., operating environment 132. A physical machine includes physical hardware, for example, a processor (CPU) 126)
transmit, to the other electronic apparatus, a request for verifying whether performing of an operation related to an identified task is completed, and ([0044] a service request can be a request to assemble heavy machinery. The system can determine that a first robot has to order a part that is unavailable. The service information can include inventory information including the number of available parts for each part that makes up the machinery. The system can then determine that a second robot can proceed with assembly when the part is received.)
3Appl. No.: 16/754,032Response dated: May 12, 2022based on receiving a verification instruction on the completion of the operation from the other electronic apparatus, transmit a perform instruction of an operation related to the identified task to the robot.  ([0044] The system can then determine that a second robot can proceed with assembly when the part is received. The service information can include, for example, assembly instructions. Finally, the system can have a third robot check the assembled machinery to ensure the machinery is assembled correctly after the second robot is finished. The service information to the third robot can include, for example, quality control information.)
Regarding claim 7, Look teaches The electronic apparatus of claim 2, wherein the processor is further configured to transmit information on a task assigned to the robot and a work time for performing the task to the other electronic apparatus through the communicator.  ([0009]  identifying the one or more registered robots with the capabilities to perform the task [0024] The robot manager 102 includes a service engine 116 that receives service requests from users on multiple user devices across a data communication network 122.) [0042] The service information includes the tasks associated with the service request and data describing the capabilities needed to perform the specific tasks. The system analyzes the capabilities available in the community of registered robots and any constraints indicated in the service request or identified by the registered robots, e.g., a time constraint, physical constraint, or other availability constraint, to include in the service information. [0047] the system receives an indication from the one or more selected registered robots that the tasks were completed, and the system can provide an indication to the requestor that the service request was performed when all tasks are completed.)
Regarding claim 8, Look teaches A service providing method using an electronic apparatus connected to a network, the service providing method comprising: (Claim 1 A computer implemented method, receiving a service request Fig.1A network 122 [0020] users 110-114 on user devices, e.g., personal computer, tablet, mobile device, or smartphone)
storing, by a storage, information of tasks required by each type of service (Claim 14 one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising Claim 15 determining a plurality of tasks associated with the service request), operations necessary in performing the tasks (Claim 16 identifying a particular registered robot from the plurality of registered robots to perform a particular task of the plurality of tasks based on capabilities of the particular registered robot) and information on a plurality of robots connected to the network and the operations performable by each robot; (Claim 15 assigning the plurality of tasks among the one or more registered robots based on the published robot profiles)
receiving a service request from another electronic apparatus of electronic apparatuses connected through the network; (Fig. 1A network 122, [0024] The robot manager 102 includes a service engine 116 that receives service requests from users on multiple user devices across a data communication network 122.)
identifying operations required to perform the tasks required by the service being requested based on the information of the tasks required by each type of service and the operations necessary in performing the tasks; ([0025] a service request includes instructions relating to one or more tasks for one or more robots. For example, the service request can be a request to clean a user's clothes. The instructions relating to one or more tasks, for example, to clean a user's clothes can include sending a robot to pick up the user's clothes and delivering the clothes to a particular location, washing the clothes, ironing the clothes, folding the clothes, and delivering the clothes back to the user's residence. The service request can include additional information. The additional information can be constraint information or task information.)
based on the information on the operations performable by the plurality of robots ([0025] a service request includes instructions relating to one or more tasks for one or more robots. Constraint information can include information describing temporal constraints or physical constraints. Temporal constraints can restrict performance of the task to a specific time or window of time. Physical constraints can specify external restrictions that affect performance of the service request, such as weather, traffic, legal regulations, or other restraints that restrict physical performance of the service request.), identifying a robot capable of sequentially performing the identified operations from among the plurality of robots according to an operation sequence of the identified operations; ([0011] The tasks included in the service request can be divided among different robots that each have a different set of capabilities and can be performed either sequentially or concurrently [0046] The system selects the one or more registered robots by matching the capabilities, location, and performance information including rating information of the registered robots to the service information. In particular, the system assigns the tasks associated with the service request among the one or more selected registered robots using the robot profile. That is, the system identifies a particular registered robot to perform a particular task associated with the service request based on the capabilities of the particular registered robot, the particular robot's availability, and current workflow of tasks. The system schedules a particular registered robot to perform a particular task by updating the robot profile of the particular registered robot and communicating the task and execution time of the particular task of the particular registered robot.)
providing the requested service by sequentially transmitting a control instruction for performing the identified operations to the identified robot through the communicator ([0043] a service request can be a request to ship a package from a warehouse in California to a buyer in the District of Columbia, and the system can determine that a first robot drone has to fly a package from California to Colorado and transfer the package to a second robot drone because the first robot drone does not have sufficient fuel to fly to the District of Columbia. The service information to the first robot can include travel speed information, location of the second robot drone, and surrounding flight information that can be provided by other robots in the community. Then, the system can determine that the second robot drone must transfer the package to a third robot drone that drives the package to the purchaser when the second robot drone reaches Ohio because no drones are permitted to fly in restricted airspace that surrounds the District of Columbia. The service information to the second robot can include flight restriction and airspace information, and the service information to the third robot can include the destination location.)
transmitting a request for verifying whether a first operation is performed by the first robot to the other electronic apparatus; and ([0044] a service request can be a request to assemble heavy machinery. The system can determine that a first robot has to order a part that is unavailable. The service information can include inventory information including the number of available parts for each part that makes up the machinery. The system can then determine that a second robot can proceed with assembly when the part is received.)
based on a verification instruction on performing of the first operation being received from the other electronic apparatus, transmitting a control instruction on performing of a second operation among the identified operations to the second robot, ([0044] The system can then determine that a second robot can proceed with assembly when the part is received. The service information can include, for example, assembly instructions. Finally, the system can have a third robot check the assembled machinery to ensure the machinery is assembled correctly after the second robot is finished. The service information to the third robot can include, for example, quality control information.)
wherein the identified robot includes a first robot and a second robot4Appl. No.: 16/754,032Response dated: May 12, 2022Reply to Office Action of: February 16, 2022.  (Fig. 1 A robots 104-108)
Regarding claim 9, Look teaches The service providing method of claim 8, wherein the identifying of the robot comprises identifying a robot capable of performing an operation necessary in performing a task corresponding to the requested service based on a storage comprising information on the tasks required for each type of service (Claim 14 one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising Claim 15 determining a plurality of tasks associated with the service request [0005] The method can include determining a plurality of tasks associated with the service request and assigning the plurality of tasks among the one or more selected registered robots based on the published robot profiles. The assigning can include identifying a particular registered robot from the plurality of registered robots to perform a particular task of the plurality of tasks based on (i) capabilities of the particular registered robot), operations necessary in performing the task (Claim 16 identifying a particular registered robot from the plurality of registered robots to perform a particular task of the plurality of tasks based on capabilities of the particular registered robot), robots connected to the network, and operations performable by the robot.  (Claim 15 assigning the plurality of tasks among the one or more registered robots based on the published robot profiles)
Regarding claim 10, Look teaches The service providing method of claim 9, further comprising: based on receiving operation information from a robot connected to the network, adding the received operation information to the storage.  (Claim 14 one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising Claim 15 determining a plurality of tasks associated with the service request Claim 15 assigning the plurality of tasks among the one or more registered robots based on the published robot profiles [0022] The robot manager 102 uses the profile database 120 to store and maintain information about each robot, e.g., robots 104-108, in a robot profile and each user, e.g., users 110-114.)
Regarding claim 12, Look teaches The service providing method of claim 9, further comprising: based on a plurality of services being requested, scheduling a work time of the robot taking into consideration a task required in each service and an operation included in a relevant task.  (Fig. 2A [0033] The workflow schedule 214 includes information describing the scheduled tasks. [0046] the system identifies a particular registered robot to perform a particular task associated with the service request based on the capabilities of the particular registered robot, the particular robot's availability, and current workflow of tasks.)
Regarding claim 13, Look teaches The service providing method of claim 9, further comprising: 
transmitting, to the electronic apparatus, a request for verifying whether performing of an operation related to an identified task is completed; and 5Appl. No.: 16/754,032 Response dated: May 12, 2022 Reply to Office Action of: February 16, 2022 ([0044] a service request can be a request to assemble heavy machinery. The system can determine that a first robot has to order a part that is unavailable. The service information can include inventory information including the number of available parts for each part that makes up the machinery. The system can then determine that a second robot can proceed with assembly when the part is received.)
based on receiving a verification instruction on the completion of the operation from the electronic apparatus, transmitting a perform instruction of an operation related to the identified task to the robot.  ([0044] The system can then determine that a second robot can proceed with assembly when the part is received. The service information can include, for example, assembly instructions. Finally, the system can have a third robot check the assembled machinery to ensure the machinery is assembled correctly after the second robot is finished. The service information to the third robot can include, for example, quality control information.)
Regarding claim 14, Look teaches The service providing method of claim 9, further comprising: transmitting information on a task assigned to the robot and a work time performing the task to the electronic apparatus.  ([0009]  identifying the one or more registered robots with the capabilities to perform the task [0024] The robot manager 102 includes a service engine 116 that receives service requests from users on multiple user devices across a data communication network 122.) [0042] The service information includes the tasks associated with the service request and data describing the capabilities needed to perform the specific tasks. The system analyzes the capabilities available in the community of registered robots and any constraints indicated in the service request or identified by the registered robots, e.g., a time constraint, physical constraint, or other availability constraint, to include in the service information. [0047] the system receives an indication from the one or more selected registered robots that the tasks were completed, and the system can provide an indication to the requestor that the service request was performed when all tasks are completed.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Look (US 20170050321 A1) in view of Artes (US 20180292827 A1).

Regarding claim 4, Look does not expressly disclose but Artes discloses The electronic apparatus of claim 1, wherein the processor is further configured to, based on a scheduling information of a user being input through the communicator, identify a completion time for each task according to the scheduling information of the user, and schedule a work time of a robot performing an operation required by each task according to the completion time.  ([0030] This means that a schedule can be drawn up for the tasks to be carried out by the robot. Examples of this include “Begin a cleaning every week on Monday at 9 am” or “Monitor the apartment this evening from 8 to 10 pm to detect unusual activities”. Commands given to the robot include, for example, the start of a new task or the interruption of a task being carried out by the robot. [0078] Further, various authorizations may be granted to the users. Thus, for example, one user may be allowed to assign tasks to the robot in a schedule (calendar function), while a second is only permitted to view the planned time periods. Still further, for each calendar entry, the user who made the entry can also be saved. If the entry is changed by a further user, the first user will be informed of this. If needed he may then either confirm or rescind the change)
In this way, the system of Artes includes a method for monitoring and controlling an autonomous mobile service robot by means of a mobile device. Like Look, Artes is concerned with service robots.
Therefore, from these teachings of Artes and Look, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Artes to the system of Look since doing so would enhance the system by monitoring and controlling an autonomous mobile service robot by means of a mobile device, without the user having to devote undue attention to the communication channel between the device and the robot.
Regarding claim 11, Look does not expressly disclose but Artes discloses The service providing method of claim 9, further comprising: based on scheduling information of a user being input, identifying a completion time for each task according to the scheduling information of the user and scheduling a work time of a robot performing an operation required in each task according to the completion time.  ([0030] This means that a schedule can be drawn up for the tasks to be carried out by the robot. Examples of this include “Begin a cleaning every week on Monday at 9 am” or “Monitor the apartment this evening from 8 to 10 pm to detect unusual activities”. Commands given to the robot include, for example, the start of a new task or the interruption of a task being carried out by the robot. [0078] Further, various authorizations may be granted to the users. Thus, for example, one user may be allowed to assign tasks to the robot in a schedule (calendar function), while a second is only permitted to view the planned time periods. Still further, for each calendar entry, the user who made the entry can also be saved. If the entry is changed by a further user, the first user will be informed of this. If needed he may then either confirm or rescind the change)
In this way, the system of Artes includes a method for monitoring and controlling an autonomous mobile service robot by means of a mobile device. Like Look, Artes is concerned with service robots.
Therefore, from these teachings of Artes and Look, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Artes to the system of Look since doing so would enhance the system by monitoring and controlling an autonomous mobile service robot by means of a mobile device, without the user having to devote undue attention to the communication channel between the device and the robot.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Look (US 20170050321 A1) in view of Artes (US 20180292827 A1) in further view of Afrouzi (US 20200225673 A1).
Regarding claim 15, Look does not expressly disclose but Afrouzi discloses The service providing method of claim 11, further comprising: providing scheduling information to the other electronic apparatus to request, from the user, approval of the requested service as scheduled.  ([0245] available to the user through a graphical user interface (GUI) such as a smartphone, computer, tablet, dedicated remote control, or any device that may display output data from the robot and receive inputs from a user. Through the GUI, a user may review, accept, decline, or make changes to, for example,…scheduled cleaning of the entire area or each subarea)
In this way, the system of Afrouzi includes obstacle recognition method for autonomous robots. Like Look, Artes is concerned with robots.
Therefore, from these teachings of Afrouzi and Look, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Afrouzi to the system of Look since doing so would enhance the system by allowing a user to review, accept, decline, or make changes to scheduled cleaning of the entire area or each subarea.
Regarding claim 16, Look does not expressly disclose but Afrouzi discloses The service providing method of claim 11, further comprising: in response to receiving a message declining the requested service as scheduled, deleting service and task information from a schedule of the user. ([0245] available to the user through a graphical user interface (GUI) such as a smartphone, computer, tablet, dedicated remote control, or any device that may display output data from the robot and receive inputs from a user. Through the GUI, a user may review, accept, decline, or make changes to, for example,…scheduled cleaning of the entire area or each subarea)
In this way, the system of Afrouzi includes obstacle recognition method for autonomous robots. Like Look, Artes is concerned with robots.
Therefore, from these teachings of Afrouzi and Look, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Afrouzi to the system of Look since doing so would enhance the system by allowing a user to review, accept, decline, or make changes to scheduled cleaning of the entire area or each subarea.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                   
                                                                                                                                                                                     /KHOI H TRAN/
 Supervisory Patent Examiner, Art Unit 3664